Citation Nr: 1524298	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  12-27 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to a rate of payment in excess of 50 percent of the maximum amount payable for educational assistance under the provisions of Chapter 33, Title 38, United States Code (Post 9/11 GI Bill).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran had active service from May 2003 to January 2004, and also had active duty for training (ACDUTRA) from July 1982 to March 1983, and additional reserve service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision by the RO in Buffalo, New York that awarded education benefits under the Post-9/11 GI Bill at the 50-percent rate.  He appealed for the maximum rate of payment.

A personal hearing was held in May 2014 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

Additional evidence was received from the Veteran at his Board hearing.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The Veteran was not discharged from a period of qualifying active duty service due to service-connected disability.
 
2.  The Veteran's aggregate length of creditable active duty service after September 10, 2001 is from May 16, 2003 to January 23, 2004, or 8 months and 8 days.

3.  The Veteran did not have 36 months of qualifying service after September 10, 2001, pursuant to 38 U.S. Code § 3301(1)(C), nor was he discharged from active duty due to physical disability.



CONCLUSION OF LAW

The criteria are not met for educational assistance higher than the 50-percent rate under the Post-9/11 GI Bill.  38 U.S.C.A. §§ 3301, 3311, 3313 (West 2014); 38 C.F.R. §§ 21.9505, 20.9640 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), redefined VA's duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  The VCAA was codified as amended at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014), and the VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As part of this assistance, VA is required to notify the claimant of what he must do to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

This case does not involve a claim for benefits under 38 U.S.C.A., Chapter 51; rather, since the appellant is seeking entitlement to a higher level of education benefits under 38 U.S.C.A., Chapter 33, he is not a "claimant" within the meaning of the VCAA statute.  See Lueras v. Principi, 18 Vet. App. 435, 438-39 (2004) (VCAA notice and assistance provisions do not apply to Chapter 53 proceedings involving special provisions relating to benefits); Sims v. Nicholson, 19 Vet. App. 453, 456 (2006) (VCAA does not apply to application for restoration of competency because it is not a Chapter 51 claim for benefits); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA does not apply to an application for a waiver of overpayment because it is not a Chapter 51 claim for benefits).  Similarly, since this is a matter under Chapter 33, the VCAA (and, it follows, its implementing regulations) is not for application in this appeal.

Nevertheless, the Veteran was duly apprised of the information and evidence needed to establish his entitlement to a higher level of benefits under Chapter 33 and given opportunity to present evidence and argument as to why he is entitled to these benefits.  This occurred in the notices of the decision and the October 2012 statement of the case, as well as during his May 2014 Board hearing.  Hence, he has had the required opportunity to be heard on this matter.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the May 2014 Board hearing.

Analysis

The amount of educational assistance payable under Chapter 33 is calculated in accordance with a table measuring the aggregate length of creditable active duty service after September 10, 2001.  See 38 C.F.R. § 21.9640.  The table states that the percentage of maximum amounts payable is 40 percent with at least 90 days, but less than 6 months, of creditable active duty service; 50 percent with at least 6 months, but less than 12 months, of creditable active duty service; 60 percent with at least 12 months, but less than 18 months, of creditable active duty service; 70 percent with at least 18 months, but less than 24 months, of creditable active duty service; 80 percent with at least 24 months, but less than 30 months, of creditable active duty service; 90 percent with at least 30 months, but less than 36 months, of creditable active duty service; and 100 percent with at least 36 months of creditable active duty service or with at least 30 continuous days of creditable active duty service and discharge due to a service-connected disability.  38 C.F.R. § 21.9640(a).  For the 40 percent, 50 percent, 60 percent, and 70 percent creditable active duty service calculations, entry level and skill training is excluded.  38 C.F.R. § 21.9640(a), Note (1).  For the 80 percent, 90 percent, and 100 percent creditable active duty service calculations, entry level and skill training is included.  38 C.F.R. § 21.9640(a), Note (2).  If the creditable active duty service criteria are met for both the 70 percent and 80 percent criteria, the maximum percentage of 70 must be applied.  38 C.F.R. § 21.9640(a), Note (3).

For purposes of Chapter 33 eligibility, active duty means full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. §§ 688, 12301(a), 12301(d), 12301(g), 12302, or 12304.  38 C.F.R. § 21.9640.  Active duty does not include:  (1) Full-time National Guard Duty performed under 32 U.S.C.A. orders; (2) Any period during which the individual:  (i) Was assigned full-time by the Armed Forces to a civilian institution to pursue a program of education that was substantially the same as programs of education offered to civilians; (ii) Served as a cadet or midshipmen at one of the service academies; or (iii) Served under the provisions of 10 U.S.C. § 12103(d) pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve; (3) A period of service:  (i) Required by an officer pursuant to an agreement under 10 U.S.C. § 2107(b); (ii) Required by an officer pursuant to an agreement under 10 U.S.C. §§ 4348, 6959, or 9348; (iii) That was terminated because the individual is considered a minor by the Armed Forces, was erroneously enlisted, or received a defective enlistment agreement; or (iv) Counted for purposes of repayment of an education loan under 10 U.S.C.A. Chapter 109; or (4) A period of Selected Reserve service used to establish eligibility under 38 U.S.C.A. Chapter 30 or 10 U.S.C.A. Chapter 1606 or 1607.  38 C.F.R. § 21.9505.

In this case, the Veteran had active duty training from July 1982 to March 1983, and several years of subsequent reserve service.  The Veteran's periods of active duty for training or inactive duty for training in the Army Reserve may not be counted towards the aggregate length of creditable active duty service, and the Veteran has not contended that they should be. 

Since September 10, 2001, he had a period of active service from May 16, 2003 to January 23, 2004.  The Veteran has asserted that his discharge from this period of service should have been a discharge due to a service-connected disability, and that therefore he is eligible for 100 percent of the maximum amount payable for educational assistance benefits.  He contends that his back was injured during this period of service, as a result of which he was unable to perform his duties in service, that service connection has subsequently been established for this back disability, and that because of malfeasance by his superior officers, he was not given the medical discharge due to disability that he deserved.

A review of his service personnel records reflects that in May 2003, the Veteran was ordered to active duty training school (ADTS) at Fort Sam Houston, Texas, under 10 U.S.C. § 672(D).  (Section 672 was subsequently transferred to section 12301 of Title 10.)  

The period of service from May 16, 2003 to January 23, 2004 is a qualifying period of active service for Chapter 33 eligibility.  That period totaled 8 months and 8 days overall.  That service equates to a 50 percent rate of Chapter 33 benefits, which is the currently assigned rate.  38 U.S.C.A. §§ 3311, 3313; 38 C.F.R. § 21.9640(a).  His DD Form 214 from this period of service shows that he was released from that period of service for "RELEASE FROM ACTIVE DUTY TRAINING."  The character of his service was honorable, and the narrative reason for separation was "Completion of Period of ADT."  Thus, the Veteran was not separated for a service-connected disability from this period.

At his Board hearing, the Veteran testified that he attempted to have his service records for this period corrected to reflect a medical discharge, but this was denied.

Records from the Army Board for Correction of Military Records indicate that in an October 2007 decision, that organization denied the Veteran's application for relief.  He sought correction of his military records to include revoking his September 2005 discharge from the U.S. Army Reserve and to obtain an antedated enlistment contract that would allow his medical processing through the Army Physical Disability Evaluation System.  It was noted that the Veteran contended that if his unit had helped him, he could have had a medical board when he returned to his unit, and he was discharged three months before his expiration of his term of service.  The Army Board found that the medical evidence on file gave no indication that his reported back injury disqualified him from retention/separation or supported his separation processing through medical channels prior to his release from active duty, or his discharge from the U.S. Army Reserve.

There is no evidence that the Veteran was discharged due to service-connected disability which would make him eligible for the higher rate of 100 percent education assistance, so long as he served at least 30 continuous days of active service.  He does have service-connected back disabilities.  But at present there is no indication he was discharged due to a service-connected disability, as required by 38 C.F.R. § 21.9640(a) for educational assistance at the higher 100 percent rate.

The Board acknowledges that the Veteran is competent to report the events of his in-service injury, as these matters are lay-observable.  However, his service records, particularly his separation records and information from the Department of Defense, are more probative as they are the official references to the exact nature of his service at particular points in time.  

The Board is certainly sympathetic to the Veteran's claim; however, educational assistance benefits under Chapter 33 are prefaced on specific and unambiguous legal requirements, which simply have not been met.  The Board has no authority to grant claims on an equitable basis and, instead, is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998).

Accordingly, based on the evidence of record and the Veteran's contentions and testimony, there is no legal basis on which his claim for a higher rate of payment can be granted.  As the law and not the evidence is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to educational assistance higher than the 50 percent rate under Chapter 33 of Title 38, United States Code, is denied.



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


